Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-9, 11-17, and 20-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, representative claim for claims 9 and 17, it contains allowable subject matter when the claim is taken as a while.  See the italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
A computer-implemented method for identifying potential process failure in a robotic process automation (RPA) platform, the method comprising: 
providing a unified automation platform (UAP) for management, control, and analytics across multiple, disparate RPA platforms including the RPA platform; 
providing a predictive model based on application records of processes executed in the RPA platform;
receiving, by the UAP, data representative of a process being executed by a bot within the RPA platform, the bot comprising one of a plurality of bots, each bot being software-implemented and deployed using a respective virtual machine (VM), the data being provided in real-time as a portion of the process is executed by the bot, the bot interacting with an application to execute the portion of the process;
determining, by the UAP, a set of predictions by processing the data representative of a process using the predictive model; and 
determining, by the UAP, a process-level prediction based on values of predictions in the set of predictions, the process-level prediction indicating a likelihood of failure of the process, the process-level prediction being provided during execution of the process and comprising one of: 
an initial prediction determined in response to completion of a threshold number of queues of the process; and
an updated prediction determined in response to completion of a queue of the process after the threshold number of queues have been completed; and 
selectively issuing an alert in response to the prediction.

Dependent claims 4-8, 12-16, and 20-24 are allowable based on the virtue of dependency of allowable claims 1, 9, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20190095233 A1, US 20200159912 A1, US 20090037884 A1, US 20150326454 A1, US 9535798 B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20190095233 A1: extracting, for each of virtual machines, a first time at which a first live migration has been performed and a first time-interval that has been taken for the first live migration, from log information which stores events of the first live migration; extracting, for each of the virtual machines, load information from a load history in which the load information including a CPU usage rate and a memory usage amount is stored at predetermined intervals for each of the virtual machines; generating a model that predicts a second time-interval to be taken for a second live migration that is expected to be performed for each of the virtual machines, from the load information at the first time and the first time-interval; upon receiving an instruction for predicting the second time-interval to be 
US 20200159912 A1: the system may dynamically perform process code introspection on a virtual machine in order to gain telemetry and function hooks that can be used to detect and mitigate information disclosure, unsafe function calls, and security events as code is executing on the virtual machine. For example, the system may trace function execution in real time on the virtual machine while forwarding the execution events to a scoring system. The scoring system may maintain a state of function calls across different packages to determine if an instance of a package or different packages are behaving in a way that is either unfavorable for package customers or the infrastructure service provider. When a threshold is reached using machine learning, heuristics, and/or probabilistic models, the scoring system can then update a function call pattern blacklist to mitigate the potential information disclosures, unsafe function calls, or other security events, potentially in real-time or near-real time.
US 20090037884 A1: The annotations comprising the metadata can be used at method level with multiple values. Methods are operations in a computer program. This means that each operation of the source code can be annotated by adding a plurality of values to the respective operation (method) within the source code, such as id numbers or state names. Thus, the annotations will be retained during execution of the computer program, so that they are available at runtime. In this way, the model can be animated in real time for indicating the respective state within the model according to the execution of the computer program. Therefore, the execution call has to be traced at the core of a programming language, such as at a JAVA Virtual Machine (JVM), for recognizing when an operation is executed. Generally spoken, a model animation is a way to link the model with its execution so that it can be seen in which state the model is according to the execution of the computer program.
US 20150326454 A1: In some implementations, the torrent server may include a plurality of virtual machine instances working in tandem. For example, the torrent server may include a plurality of 
US 9535798 B1: the instantiated virtual I/O components on the offload device are configured to execute or process at least a portion of the I/O requests generated by the instantiated virtual machine instances. Illustratively, the virtual machine instances can communicate one or more I/O requests with the instantiated virtual I/O components on the offload device. In some aspects, the instantiated virtual machine instances may communicate directly with the virtual I/O components via the interface bus. In other aspects, the instantiated virtual machine instances can communicate indirectly with the virtual I/O components via the virtual machine monitor. In this aspect, the virtual machine monitor can use a translation table to route the I/O request to the virtual component. The type of communication can be based, at least in part, on communication protocols associated with the virtual I/O components or other criteria.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./Examiner, Art Unit 2114      

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114